Name: Council Implementing Regulation (EU) NoÃ 266/2012 of 23Ã March 2012 implementing Article 32(1) of Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 24.3.2012 EN Official Journal of the European Union L 87/45 COUNCIL IMPLEMENTING REGULATION (EU) No 266/2012 of 23 March 2012 implementing Article 32(1) of Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria (1), and in particular Article 32(1) thereof. Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In view of the gravity of the situation in Syria and in accordance with Council Implementing Decision 2012/172/CFSP (2) implementing Decision 2011/782/CFSP (3) concerning restrictive measures against Syria, additional persons and entities should be included in the list of natural and legal persons, entities or bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012. (3) In addition, the entries concerning certain persons and an entity included in the list of natural and legal persons, entities or bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012 should be amended, HAS ADOPTED THIS REGULATION: Article 1 The persons and entities listed in Annex I to this Regulation shall be added to the list set out in Annex II to Regulation (EU) No 36/2012. Article 2 In Annex II to Regulation (EU) No 36/2012, the entries for the persons and an entity listed in Annex II to this Regulation shall be replaced by the entries as set out in Annex II to this Regulation. Article 3 The Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2012. For the Council The President C. ASHTON (1) OJ L 16, 19.1.2012, p. 1. (2) See page 103 of this Official Journal. (3) OJ L 319, 2.12.2011, p. 56. ANNEX I Persons and entities referred to in Article 1 A. Persons Name Identifying information Reasons Date of listing 1. Anisa Al Assad (a.k.a. Anisah Al Assad) Born: 1934 Maiden name: Makhlouf Mother of President Al-Assad. Given the close personal relationship and intrinsic financial relationship to the Syrian President, Bashar Al Assad, she benefits from and is associated with the Syrian regime. 23.3.2012 2. Bushra Al Assad (a.k.a. Bushra Shawkat) Born: 24.10.1960 Sister of Bashar al Assad, and wife of Asif Shawkat, Deputy Chief of Staff for Security and Reconnaissance. Given the close personal relationship and intrinsic financial relationship to the Syrian President, Bashar Al Assad and other core Syrian regime figures, she benefits from and is associated with the Syrian regime. 23.3.2012 3. Asma Al Assad (a.k.a. Asma Fawaz Al Akhras) Born: 11.08.1975 Place of Birth: London, UK Passport number: 707512830 expires 22/9/2020 Maiden name: Al Akhras Wife of Bashar Al Assad. Given the close personal relationship and intrinsic financial relationship to the Syrian President, Bashar Al Assad, she benefits from and is associated with the Syrian regime. 23.3.2012 4. Manal Al Assad (a.k.a. Manal Al Ahmad) Born: 02.02.1970 Place of Birth: Damascus Passport number (Syrian): 0000000914 Maiden name: Al Akhras Spouse of Maher Al Assad, and as such benefiting from and closely associated with the regime. 23.3.2012 5. Imad Mohammad Deeb Khamis Born: 1 August 1961 Place of Birth: near Damascus Minister of Electricity. Responsible for using power cuts as a method of repression. 23.3.2012 6. Omar Ibrahim Ghalawanji Born: 1954 Place of Birth: Tartus Minister of Local Administration. Responsible for local government authorities and thus responsible for repression against the civilian population by local governments. 23.3.2012 7. Joseph Suwaid Born: 1958 Place of Birth: Damascus Minister of State and as such closely associated with the regimes policy. 23.3.2012 8. Ghiath Jeraatli Born: 1950 Place of Birth: Salamiya Minister of State and as such closely associated with the regimes policy. 23.3.2012 9. Hussein Mahmoud Farzat Born: 1957 Place of Birth: Hama Minister of State and as such closely associated with the regimes policy. 23.3.2012 10. Yousef Suleiman Al-Ahmad Born: 1956 Place of Birth: Hasaka Minister of State and as such closely associated with the regimes policy. 23.3.2012 11. Hassan al-Sari Born: 1953 Place of Birth: Hama Minister of State and as such closely associated with the regimes policy. 23.3.2012 12. Mazen al-Tabba Born: 01.01.1958 Place of Birth: Damascus Passport number (Syrian): 004415063 expires 06.05.2015 Business partner of Ihab Makhlouf and Nizar al-Assad (subjected to sanctions on 23/08/2011); co-owner, with Rami Makhlouf, of the Al-Diyar lil-Saraafa currency exchange company, which supports the policy of the Central Bank of Syria. 23.3.2012 B. Entities Name Identifying information Reasons Date of listing 1. Syrian Petroleum company Address: Dummar Province, Expansion Square, Island 19- Building 32 P.O. BOX: 2849 or 3378 Phone: 00963-11-3137935 or 3137913 Fax: 00963-11-3137979 or 3137977 E-mail: spccom2@scs-net.org or spccom1@scs-net.org Website: www.spc.com.sy Website: www.spc-sy.com State-owned oil company. Provides financial support to the Syrian regime 23.3.2012 2. Mahrukat Company (The Syrian Company for the Storage and Distribution of Petroleum Products) Headquarters: Damascus - Al Adawi st., Petroleum building Fax: 00963-11/4445796 Phone: 00963-11/44451348 - 4451349 E-mail: mahrukat@net.sy Website: http://www.mahrukat.gov.sy/indexeng.php State-owned oil company. Provides financial support to the Syrian regime 23.3.2012 ANNEX II Persons and entity referred to in Article 2 Name Identifying information Reasons Date of listing 1. Tarif Akhras Born 2 June 1951 in Homs, Syria Syrian passport nr. 0000092405 Prominent businessman benefiting from and supporting the regime. Founder of the Akhras Group (commodities, trading, processing and logistics) and former Chairman of the Homs Chamber of Commerce. Close business relations with President Al-Assads family. Member of the Board of the Federation of Syrian Chambers of Commerce. Provided industrial and residential premises for improvised detention camps, as well as logistical support for the regime (buses and tank loaders). 2.9.2011 2. Issam Anbouba Born 1952 in Homs, Syria President of Anbouba for Agricultural Industries Co. Provides financial support to the Syrian regime. 2.9.2011 3. Raif Al-Quwatly (a.k.a. Riaf Al-Quwatli a.k.a. Raeef Al-Kouatly) Business associate of Maher Al-Assad and responsible for managing some of his business interests; provides funding to the regime. 23.6.2011 4. Bassam Sabbagh Born on 24 August 1959 in Damascus. Address: Kasaa, Anwar al Attar Street, al Midani building, Damascus. Syrian passport no 004326765 issued 2 November 2008, valid until November 2014. Legal and financial adviser and manages affairs of Rami Makhlouf and Khaldoun Makhlouf. Involved with Bashar al-Assad in funding a real estate project in Latakia. Provides financial support for the regime. 14.11.2011 5. Mohamed Hamcho Born on 20 May 1966; passport No 002954347 Syrian businessman and local agent for several foreign companies; associate of Maher al-Assad, managing a part of his financial and economic interests and as such provides funding to the regime 23.5.2011 6. El-Tel. Co. (El-Tel. Middle East Company Address: Dair Ali Jordan Highway, P.O. Box 13052, Damascus  Syria Tel. +963-11-2212345 Fax +963-11-44694450 E-mail: sales@eltelme.com Website: www.eltelme.com Manufacturing and supplying communication and transmission towers and other equipment for the Syrian army. 23.9.2011 7. Rami Makhlouf Born on 10 July 1969 in Damascus, passport No 454224 Syrian businessman; cousin of President Bashar Al-Assad, controls the investment funds Al Mahreq, Bena Properties, Cham Holding Syriatel, Souruh Company thereby furnishing financing and support to the regime. 9.5.2011 8. Ihab (a.k.a. Ehab, Iehab) Makhlouf Born on 21 January 1973 in Damascus; passport No N002848852 President of Syriatel, which transfers 50 % of its profits to the Syrian government by way of its licencing contract. 23.5.2011